Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00775-CV

                 FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                                 Appellant

                                             v.

 SUMMIT RESIDENTIAL SERVICES, LLC, as Trustee for The Hobby Falcon 2212 Land
                               Trust,
                             Appellee

                From the 348th Judicial District Court, Tarrant County, Texas
                              Trial Court No. 348-263863-13
                    The Honorable Dana M. Womack, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

      We ORDER that Summit Residential Services, LLC, as Trustee for The Hobby Falcon
2212 Land Trust, recover its costs of this appeal from Federal National Mortgage Association.

       SIGNED August 27, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice